                                                           Case 3:20-cv-00192-MMD-CLB Document 25
                                                                                               24 Filed 05/26/20
                                                                                                        05/22/20 Page 1 of 3



                                                       1
                                                           Kelly H. Dove, Esq.
                                                       2   Nevada Bar No. 10569
                                                           Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   kdove@swlaw.com
                                                           hcheong@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8
                                                                                           UNITED STATES DISTRICT COURT
                                                       9
                                                                                                  DISTRICT OF NEVADA
                                                      10
                                                           MATTHEW ANDERSON,                                  CASE NO. 3:20-cv-00192-MMD-CLB
                                                      11
                                                                                    Plaintiff,
                                                      12                                                        STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                                  EXTEND TIME TO FILE REPLY IN
Snell & Wilmer




                                                      13                                                        SUPPORT OF MOTION TO REMAND
                    Las Vegas, Nevada 89169




                                                           WELLS FARGO BANK, N.A., and DOES
                         LAW OFFICES

                          702.784.5200




                                                      14   I-X, inclusive,                                      (FIRST REQUEST)
                               L.L.P.




                                                      15                            Defendants.
                                                      16
                                                                  Plaintiff Matthew Anderson (“Plaintiff”), by and through his undersigned counsel of
                                                      17
                                                           record, the law firm of Tory M. Pankopf, Ltd., and Defendant Wells Fargo Bank, N.A. (“Wells
                                                      18
                                                           Fargo”) (collectively “Parties”), by and through their undersigned counsel of record, the law firm
                                                      19
                                                           of Snell & Wilmer L.L.P., hereby stipulate and request an order from the Court to extend the filing
                                                      20
                                                           deadline for Plaintiff to filed a reply in support of his Motion to Remand (ECF No. 10), filed on
                                                      21
                                                           April 17, 2020. This is the first stipulation for an extension of time for Plaintiff to file a reply in
                                                      22
                                                           support of his Motion to Remand.
                                                      23
                                                                  Wells Fargo filed its opposition to the Motion to Remand on May 15, 2020. [ECF No.
                                                      24
                                                           22.] Currently, Plaintiff’s reply in support of his Motion to Remand is due no later than May 22,
                                                      25
                                                           2020. Parties request an extension of time, up to and including, May 29, 2020, for Plaintiff to file
                                                      26
                                                           his reply in support of the Motion for Remand. Plaintiff requires additional time as the Parties are
                                                      27
                                                           discussing settlement.
                                                      28
                                                           Case 3:20-cv-00192-MMD-CLB Document 25
                                                                                               24 Filed 05/26/20
                                                                                                        05/22/20 Page 2 of 3



                                                       1          IT IS STIPULATED AND AGREED by and between Parties that Plaintiff shall have up
                                                       2   to and including May 29, 2020, to file his reply in support of the Motion to Remand (ECF No.
                                                       3   10.)
                                                       4
                                                           DATED this 22nd day of May, 2020            DATED this 22nd day of May, 2020
                                                       5
                                                           By: /s/ Tory M. Pankopf                     By: /s/ Holly E. Cheong
                                                       6                                                    Holly E. Cheong, Esq.
                                                                Tory M. Pankopf, Esq.
                                                       7        Nevada Bar No. 7477                         Nevada Bar No. 11936
                                                                Tory M. Pankopf, Ltd.                       Snell & Wilmer L.L.P.
                                                       8        748 S. Meadows Parkway, Suite 244           3883 Howard Hughes Parkway, Suite 1100
                                                                Reno, Nevada 89521                          Las Vegas, NV 89169
                                                       9                                                    Telephone: (702) 784-5200
                                                                Telephone: (775) 384-6957
                                                                Facsimile: (775) 384-6958                   Facsimile: (702) 784-5252
                                                      10
                                                                tory@pankopfuslaw.com                       hcheong@swlaw.com
                                                      11        Attorneys for Plaintiff                     Attorneys for Wells Fargo Bank, N.A.

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                  IT IS SO ORDERED.
                               L.L.P.




                                                      15
                                                                                                     ___________________________________
                                                      16
                                                                                                     MIRANDA M. DU.
                                                      17
                                                                                                     DISTRICT COURT JUDGE
                                                      18

                                                      19                                                  DATED THIS 26th day of May 2020.

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       -2-
                                                           Case 3:20-cv-00192-MMD-CLB Document 25
                                                                                               24 Filed 05/26/20
                                                                                                        05/22/20 Page 3 of 3



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2
                                                                    I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
                                                       3
                                                           (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
                                                       4
                                                           served a true and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND
                                                       5
                                                           TIME TO FILE REPLY IN SUPPORT OF MOTION TO REMAND by the method
                                                       6
                                                           indicated:
                                                       7
                                                                                  U.S. Mail
                                                       8
                                                                                  U.S. Certified Mail
                                                       9
                                                                                  Facsimile Transmission
                                                      10
                                                                                  Overnight Mail
                                                      11
                                                                                  Federal Express
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                  Hand Delivery
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                    X             Electronic Filing
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   and addressed to the following:
                                                      16   Tory M. Pankopf, Esq.
                                                           Tory M. Pankopf, Ltd.
                                                      17   748 S. Meadows Parkway, Suite 244
                                                           Reno, NV 89521
                                                      18   tory@pankopfuslaw.com
                                                           Attorneys for Plaintiff Matthew Anderson
                                                      19

                                                      20

                                                      21            DATED May 22, 2020
                                                      22                                                /s/ Maricris Williams
                                                                                                        An Employee of Snell & Wilmer L.L.P.
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                           4815-1345-0173
                                                      28

                                                                                                           -3-
